Dismissed and Memorandum Opinion filed October 11, 2007







Dismissed
and Memorandum Opinion filed October 11, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00777-CR
NO. 14-07-00778-CR
____________
 
JAMES KEVIN COONS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County, Texas
Trial Court Cause Nos. 461986
& 461988
 

 
M E M O R A N D U M   O P I N I O N




Appellant
sought DNA testing of evidence containing biological material in possession of
the State in these two causes.  On April 13, 2005, the trial court issued
orders in each cause for DNA testing of the remaining evidence.  On August 8,
2007, the State filed a motion for finding, attaching the results of the DNA
testing.  The proof showed that the Texas Department of Public Safety Crime
Lab, which tested the DNA, was unable to develop a profile that would exclude
or include appellant as a possible contributor to the unknown biological
evidence.  Accordingly, on August 8, 2007, the trial court signed an order in
both causes, finding that the results of the DNA testing performed in these
cases were not favorable to appellant and it was not reasonably probable that,
had the DNA testing results been available before or during trial, appellant
would not have been prosecuted or convicted.  Appellant=s notices of appeal were not filed
until September 12, 2007.  Although the notices of appeal were mailed, the
postmark shows a mailing date of September 11, 2007.
A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeals are ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
11, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).